Citation Nr: 1313146	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher level of payment of Chapter 33 educational assistance (Post 9/11 GI Bill), currently at the 70 percent level.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from January 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of Muskogee Education Center (EC) dated in November 2009, which awarded the Veteran Chapter 33 educational assistance at the 70 percent level.  


FINDINGS OF FACT

1. The Veteran served on active duty for over 30 continuous days.

2. The Veteran was discharged from service due to a service-connected disability.




CONCLUSION OF LAW

The criteria for an eligibility percentage for educational assistance of 100 percent under the Post 9/11 GI Bill have been met. 38 U.S.C.A. §§ 3311, 3313 (West Supp. 2012); 38 C.F.R. §§ 21.9520, 21.9640 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with VA's duties to notify and assist claimants applying for educational assistance under Chapter 33, set forth in 38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2012), need not be discussed. 

In October 2009, the Veteran applied for Chapter 33 (Post 9/11 GI Bill) educational assistance.  In November 2009, he was awarded educational assistance under that program, at the 70 percent rate.  He contends that he should be awarded benefits at the 100 percent rate.  

In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  See 38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  The maximum rate of 100 percent is payable to a Veteran who served at least 36 months of active duty after September 10, 2001.  38 C.F.R. § 21.9640(a).  The Veteran in this case had 22 months and 4 days of active service, and for a Veteran who served at least 18 months, but less than 24 months, payments will be made at the 70 percent rate.  Id.  

However, payment at the 100 percent rate is also payable for a Veteran who served at least 30 continuous days, if discharged due to service-connected disability.  Id.  Here, the narrative reason for separation recorded on the DD Form 214 is "disability, existed prior to service, PEB."  Although the actual Physical Evaluation Board (PEB) report is not of record, evidence in the claims file, including service treatment records, discloses that the pre-existing disability which precipitated his discharge was a seizure disorder.  In a September 2007 rating decision, the Waco VA Regional Office (RO) granted service connection for the seizure disorder, on the basis of aggravation.  

Thus, the Veteran was discharged from service due to a disability which is service-connected.  However, the EC maintains that only the Department of Defense (DoD) has the authority to determine whether a Veteran's separation was due to service-connected disability.  The EC did not cite any legal authority in support of its conclusion, and the Board has carefully scrutinized the relevant law and regulations in an attempt to discover the basis for the EC's insistence on this limitation of VA's authority to implement its own program.  

The statute establishing the amount of educational assistance to be awarded under Chapter 33, for an approved program of education, describes the type of assistance that may be provided in various circumstances, and refers to 38 U.S.C. § 3311(b) to identify the requirements for the maximum amount of payment, as well as where specific percentages of the full amount are to be paid.  See 38 U.S.C.A. § 3313(c).  In pertinent part, the full or maximum amount is to be paid to an individual entitled by reason of paragraph (1) or (2) of § 3311(b).  38 U.S.C.A. § 3313(c)(1).  

Turning to 38 U.S.C.A. § 3311, which governs eligibility for Chapter 33 benefits, subsection (b) identifies covered individuals, to include (1) an individual who serves an aggregate of at least 36 months on active duty and is discharged or released from active duty as described in subsection (c), and (2) an individual who serves at least 30 continuous days on active duty and is discharged or released from active duty in the Armed Forces for a service-connected disability.  38 U.S.C.A. §  3311(b).  

Subsection (b) does not specify which department determines that a discharge is "for a service-connected disability."  Nevertheless, guidance may be obtained from subsection (c), which explicitly gives VA authority to determine if a pre-existing medical condition is not service-connected.  Subsection (c) defines covered discharges, and includes:

(4)  A discharge or release from active duty in the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service for-

(A)  a medical condition which preexisted the service of the individual as described in the applicable paragraph of subsection (b) and which the Secretary determines is not service-connected; . . . 

38 U.S.C.A. § 3311(c) (emphasis added).

Title 38 also provides definitions for the emphasized terms.  Specifically, the term "Secretary" means the Secretary of Veterans Affairs.  38 U.S.C.A. § 101(1).  The term "Secretary concerned" means, inter alia, the Secretary of the relevant military branch; as pertinent to this case involving an Air Force veteran, "the Secretary of the Air Force, with respect to matters concerning the Air Force."  38 U.S.C.A. § 101(25)(C).  Thus, these are terms of art, meaning they have specific, legally binding definitions.  Hence, it is significant that the Secretary concerned, i.e., the relevant military branch, controls whether the service is honorable, whereas the Secretary, i.e., VA Secretary, determines whether the pre-existing disability is service-connected.  

It is also notable that 38 U.S.C.A. § 3311(c)(4)(A) requires that the medical condition both pre-exist service and is determined to be non-service-connected by the VA Secretary.  The second clause of this provision would not be necessary if a discharge due to service-connected disability was determined solely by DoD.  

In other words, entitlement at the 100 percent rate is authorized for 36 months of active service, or 30 days or more of service if a discharge is due to service-connected disability.  Entitlement at lesser rates is provided for active service of periods ranging from 90 days to 35 months if, as pertinent here, the discharge is due to pre-existing disability, which VA determines is not service-connected.  The only way this makes any sense is that if VA determines the pre-existing disability is service-connected, the discharge is considered to be for service-connected disability.  

Turning to the regulations, the pertinent regulation authorizing the amount of educational assistance payable under 38 U.S.C. Chapter 33 provides for the maximum, or 100 percent, amounts to be paid where the aggregate length of creditable active duty service is at least 36 months, or at least 30 continuous days, if discharged due to service-connected disability.  38 C.F.R. § 21.9640.  This regulation is silent as to the source of the authority for determining whether the individual is discharged due to service-connected disability.  

The regulation pertaining to basic eligibility for Chapter 33 educational assistance provides that eligibility may be established if the Veteran serves at least 90 aggregate days, and is discharged or released from service for-

(i)  A medical condition that preexisted such service and is not determined to be service-connected; 

(ii)  Hardship, as determined by the Secretary of the military department concerned; or . . .

38 C.F.R. § 21.9520(a)(5) 

Although the "Secretary concerned" is given sole authority to determine if the discharge was due to hardship, this same limitation is not provided for a pre-existing medical condition not determined to be service-connected.  

Thus, it is not explicitly stated in the law or regulations pertaining to the Post 9/11 GI Bill that authorization to determine whether a discharge is due to service-connected disability is limited to the DoD.  However, there are other sections, establishing different criteria for entitlement, which do specifically limit the authority to the service department, which tends to suggest that such a limitation is not intended where it is not stated.  In a larger context, this is consistent with the overall statutory framework, which gives VA the primary authority to determine entitlement to service connection.  Limitations on that authority are explicitly set forth; for example, see generally Chapter 11 of Title 38, which defines the criteria for establishing entitlement to VA compensation.  Indeed, in this case, the RO granted service connection for the pre-existing condition which resulted in the Veteran's discharge.  

In view of the foregoing, the Board is unable to find any support for the EC's position that VA does not have the authority to determine if a pre-existing disability resulting in discharge is a service-connected disability for purposes of establishing entitlement to Chapter 33 educational assistance.  Instead, as discussed above, the law and regulations support VA's legal right to make such a determination.  Therefore, the Board finds that the Veteran's discharge after more than 30 days of active qualifying service was for a service-connected disability.  As a result, he is entitled to payment of educational assistance under the Post-9/11 GI Bill at the 100 percent level for an approved program of education.



ORDER

Payment of educational assistance under the Post-9/11 GI Bill at the 100 percent level is granted.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


